DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-16 are currently pending. 
Claim(s) 1 has been amended.

Response to Arguments
Applicant’s arguments, see Remarks filed 11/10/2020, with respect to the rejection(s) of claim(s) 1-16 have been fully considered and are persuasive.  Accordingly, the rejection(s) of claim(s) 1-16 been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
	The prior art of record, whether alone or in combination, fail to teach or fairly suggest “a first terminal, a second terminal, a third terminal, and a fourth terminal 
	Saito teaches a staggered arrangement of terminals [see Fig. 3].  However, Saito does not teach an arrangement in which the first terminal, the second terminal, the third terminal and the fourth terminal are staggered in said order. The claimed arrangement provides the benefits of improving vibration characteristics and making cracks less likely to occur due to vibration or the like.  One of ordinary skill would not be motivated to modify the arrangement of terminals of Saito with that of the claims as such would require substantial re-engineering of the prior art.  Accordingly, claim 1 is allowed.
Regarding claims 2-16
	Claims 2-16 are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721